In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-18-00250-CR


                         ANTHONY ACOSTA, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
         Trial Court No. 2015-405,359, Honorable Bradley S. Underwood, Presiding

                                  February 28, 2019

                           MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

      Appellant, Anthony Acosta, appeals his conviction for failure to stop and render

aid. Through a single issue, he contends that the State violated his right to a fair

punishment hearing by 1) injecting new facts into evidence, 2) suggesting that the

maximum sentence was the only appropriate sentence, and 3) suggesting that the jury

disregard the court’s instructions regarding probation. No objections were made below

by appellant to the arguments in question. We affirm.

      Appellant points out that “[w]hile the improper arguments were not objected to by
defense counsel, for reasons set forth below, [appellant] would request this Court to find

that the error was of such a nature as to dispense with the need for objection because

the State’s improper arguments were so harmful and frequent that they deprived

[appellant] of his fundamental right to a fair punishment phase of trial.

       However, rights are usually forfeited by a failure to exercise them. Marin v. State,

851 S.W.2d 275, 278 (Tex. Crim. App. 1993). Failure to insist upon a right "by objection,

request, motion, or some other behavior calculated to exercise the right in a manner

comprehensible" to the trial judge results in the loss of the claim. Id. at 279. The trial

judge "has no duty to enforce forfeitable rights unless requested to do so.”                Id.

“Accordingly, an important consequence of a party's failure to petition enforcement of his

forfeitable rights in the trial court is that no error attends failure to enforce them and none

is presented for review on appeal." Id. at 279-80.

       Furthermore, ‘”[t]he right to a trial untainted by improper jury argument is

forfeitable,” even if the argument is purportedly egregious. Hernandez v. State, 538
S.W.3d 619, 622-23 (Tex. Crim. App. 2018) (citing Cockrell v. State, 933 S.W.2d 73, 89

(Tex. Crim. App 1996)). “Erroneous jury argument must be preserved by objection

pursued to an adverse ruling; otherwise, any error from it is waived.” Id. at 623. Because

we must abide by precedent from our Court of Criminal Appeals and that court requires

preservation of complaints regarding improper jury argument, appellant waived the

complaints at bar due to the lack of preservation.

       Accordingly, we affirm the judgment of the trial court.



                                                          Brian Quinn
                                                          Chief Justice
Do not publish.


                                              2